DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 7 January 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, 11 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 July 2019.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-14, 31-36, 39, 40, 42, 43, 46-48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Burlak et al. (“Burlak”; Xenotransplantation. 2013 Sep-Oct;20(5):277-91 Epub date 5 Sept 2013) in view of McGregor et al. (“McGregor”; WO/2011/139488). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 22 August 2019. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 recites a pig comprising a disrupted α(l,3)-galactosyltransferase, CMAH and β4GalNT2 gene in the nuclear genome of at least one cell of said pig, wherein expression of α(l,3)-galactosyltransferase, CMAH and β4GalNT2 is decreased as compared to a wild-type pig. 
Claim 2 recites a porcine organ, tissue, transfusion product or cell isolated from a transgenic pig comprising a disrupted α(l,3)-galactosyltransferase, CMAH and β4GalNT2 gene in the nuclear genome of at least one cell of said pig, wherein expression of α(l,3)-galactosyltransferase, CMAH and β4GalNT2 is decreased as compared to a wild-type pig.
Claim 3 recites the porcine organ, tissue or cell of claim 2, wherein said porcine organ, tissue, transfusion product or cell is selected from the group consisting of skin, heart, liver, kidneys, lung, pancreas, thyroid, small bowel, blood and components thereof.
Claim 4 recites the pig of claim 1 wherein when an organ, tissue, transfusion product or cell from said pig is transplanted into a human, a rejection related symptom is improved as compared to when an organ, tissue, transfusion product or cell from a wild-type pig is transplanted into a human. It is emphasized that this is a product-by-process type claim, since it recites method steps (“… Is transplanted…”) in what is otherwise a composition claim. Since product-by-process claims are not limited to the manipulations of the recited steps but rather only the structure implied by the steps, and since no structure is implied by the steps, the recited transplantation step does not limit the claim. 
Claim 5 recites the pig of claim 4 wherein said rejection related symptom is selected from the group consisting of a cellular rejection response related symptom, a humoral rejection response related symptom, a hyperacute rejection related symptom, an acute humoral xenograft reaction rejection related symptom and an acute vascular rejection response related symptom. Similar to that as discussed with regard to claim 4, this claim is a product-by-process claim that recites method steps that imply no structure, and said method steps are considered non-limiting therefore.
Claim 6 recites the pig of claim 4 wherein when an organ, tissue, transfusion product or cell from said pig is transplanted into a human, thrombocytopenia is decreased as compared to when an organ, tissue, transfusion product or cell from a wild-type pig is transplanted into a human. Similar to that as discussed with regard to claim 4, this claim is a product-by-process claim that recites method steps that imply no structure, and said method steps are considered non-limiting therefore.
Claim 7 recites the pig of claim 1 wherein when a liver from said pig is exposed to human platelets, said liver exhibits reduced platelet uptake as compared to when a liver from a wild-type pig is exposed to human platelets. Similar to that as discussed with regard to claim 4, this claim is a product-by-process claim that recites method steps that imply no structure, and said method steps are considered non-limiting therefore.
Claim 10 recites the pig of claim 4 wherein when a kidney from said transgenic pig is transplanted into a human, a rejection related symptom is decreased as compared to when a kidney from a wild-type pig is transplanted into a human. Similar to that as discussed with regard to claim 4, this claim is a product-by-process claim that recites method steps that imply no structure, and said method steps are considered non-limiting therefore.
Claim 12 recites a pig comprising a disrupted α(l,3)-galactosyltransferase, CMAH and β4GalNT2 gene in the nuclear genome of at least one cell of said pig, wherein the disruption of said α(l,3)-galactosyltransferase gene is selected from the group of disruptions consisting of a 3 base pair deletion adjacent to a G to A substitution, a single base pair deletion, a single base pair insertion, a two base pair insertion, a six base pair deletion, a ten base pair deletion, a seven base pair deletion, an eight base pair insertion for a five base pair deletion, a five base pair insertion, an eleven base pair deletion and an eighteen base pair deletion, and wherein the disruption of said CMAH gene is selected from the group of disruptions consisting of a four base pair insertion, a one base pair deletion, a two base pair deletion, a three base pair deletion, a five base pair deletion, an eight base pair deletion, a twenty base pair deletion, an eleven base pair deletion, a twelve base pair deletion, a single base pair insertion, a two base pair insertion for single base pair deletion, a three base pair deletion for a four base pair insertion, a sixty-six base pair deletion and twelve base pair insertion, and a five base pair deletion with a one base pair substitution, and wherein the disruption of said β4GalNT2 gene is selected from the group of disruptions consisting of a twelve base pair deletion, a five base pair deletion, a fourteen base pair deletion, a twelve base pair deletion and one base pair substitution, a 271 base pair deletion with a one base pair insertion, and a single base pair insertion, and wherein expression of α(l,3)-galactosyltransferase, CMAH and β4GalNT2 are decreased as compared to a wild-type pig, and when tissue from said transgenic pig is transplanted into a human, a hyperacute rejection related symptom is improved as compared to when tissue from a wild-type pig is transplanted into a human.
Claim 13 recites the pig of claim 12, wherein the disruption of said α(l,3)-galactosyltransferase gene is selected from the group consisting of a five base pair deletion, a seven base pair deletion, and both a five base pair deletion and a seven base pair deletion, wherein the disruption of said CMAH gene is selected from the group of disruptions consisting of a twelve base pair deletion and a four base pair substitution for a three base pair deletion, wherein the disruption of said β4GalNT2 gene is selected from the group of disruptions consisting of a twelve base pair deletion, a five base pair deletion and a single base pair insertion, and wherein expression of α(l,3)-galactosyltransferase, CMAH and β4GalNT2 are decreased as compared to a wild-type pig, and when tissue from said transgenic pig is transplanted into a human, a hyperacute rejection related symptom is improved as compared to when tissue from a wild-type pig is transplanted into a human.
Claim 14 recites the pig of claim 12, wherein the disruption of the α(l,3)-galactosyltransferase gene is selected from the group of disruptions consisting of an eleven base pair deletion and an eighteen base pair deletion, wherein the disruption of the CMAH gene is selected from the group of disruptions consisting of a sixty-six base pair deletion/twelve base pair insertion and a five base pair deletion/one base pair substitution, wherein the disruption of the β4GalNT2 gene is selected from the group of disruptions consisting of a fourteen base pair deletion, a twelve base pair deletion, and a 271 base pair deletion/1 base pair insertion.
Claim 31 recites a porcine transplant material for transplantation into a human, wherein said transplant material has a reduced level of αGal antigens, a reduced level of Sda-like antigens and wherein said transplant material has a reduced level of Neu5Gc antigens.
Claim 32 recites a pig comprising a disrupted α(l,3)-galactosyltransferase, CMAH and β4GalNT2 gene in the nuclear genome of at least one cell of said pig, wherein expression of α(l,3)-galactosyltransferase, CMAH and β4GalNT2 is decreased as compared to a wild-type pig and wherein VVL binding is reduced.
Claims 33-35 recite the pig of the invention, wherein the α(l,3)-galactosyltransferase, CMAH and β4GalNT2 genes are disrupted in the nuclear genome of at least half, or 95%, or all of the cells of said pig.
Claim 36 recites the pig of the invention, in which the disruption of a β4GalNT2 sequence occurs at more than one locus in the porcine genome.
Claims 39 and 40 recite the pig of the invention wherein both alleles of the subject genes are disrupted.
Claims 42, 43 and 46-48 recite the pig of the invention, wherein the α(l,3)-galactosyltransferase, CMAH and β4GalNT2 genes are disrupted such:
a)    that no transcription of the genes occurs;
b)    the genes encode an altered amino acid sequence that differs from the amino acid sequence of the wild type sequence;
c)    the genes encode a polypeptide having fewer amino acid residues than the endogenous amino acid sequence; or
d)    the genes do not encode a polypeptide.
Claims 50-52 recites the pig of claim 1, the organ, tissue, transfusion product or cell of claim 2 or the porcine transplant material of claim 31 respectively, which has reduced binding to human pre-formed non-Gal IgM and IgG antibodies as compared to an organ, tissue, transfusion product or cell from a (1,3)-galactosyltransferase and CMAH double knock-out pig.
Burlak teaches the use of transgenic pigs comprising knocked out α(l,3)-galactosyltransferase (GGTAone of Burlak) and CMAH function. See figure 1. Burlak teaches that the use of pig organs in either a temporary or long-term xenotransplantation scenario would save thousands of lives each year if not for the robust human antibody response to pig carbohydrates. Burlak teaches that transgenic pigs comprising knocked out α(l,3)-galactosyltransferase and CMAH function have reduced antibody responses in human hosts. Burlak does not teach a triple transgenic pig having an additional gene (β4GalNT2) knocked out how said genes are disrupted including whether said gene disruptions were accomplished by deletion, substitution, or insertion of a specific number of nucleic acids from the encoding genes.
McGregor teaches the use of transgenic pigs comprising knocked out α(l,3)-galactosyltransferase (GT of McGregor) and β4GalNT2 function. The methods and materials described herein can be used to reduce immunogenicity of the pig to primate cardiac xenograft upon implantation and prolong the durability of the xenograft. McGregor teaches that such knockouts can benefit patients in chronic heart failure on the heart transplant waiting list for a donor heart by providing xenograft donations.
It would have been obvious to one of ordinary skill in the art to combine the transgenic pig knockout configuration of Burlak, comprising a transgenic pig having knocked out α(l,3)-galactosyltransferase and CMAH function, with the knockout configuration of McGregor, comprising a transgenic pig having knocked out α(l,3)-galactosyltransferase and β4GalNT2 function. It would have been obvious to do so, since both Burlak and McGregor teach that their transgenic pigs have reduced antigenicity, and were developed for the purpose of providing tissue and organs having xenotransplantation capability. It is prima facie obvious to combine products known to work separately for the same purpose into a single product. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in making and using such pigs, since knockout technology is well-developed, and is exemplified by each of Burlak and McGregor. Accordingly, one of ordinary skill in the art would have had both a reason to combine as well as a reasonable expectation of success. Furthermore, the specific knockout construction via deletion, insertion substitution are each well-known in the art prior to applicant’s filing date (official notice taken, if necessary), and the details of how many nucleotides to would result from simple design choice and routine optimization. Accordingly, it would have been obvious to one of ordinary skill in the art to delete, insert, or substitute a small number of nucleotides such as 1, 5, or 12 nucleotides in order to achieve reduced overall gene expression in the context of a transgenic pig, since such choices would result from design choice and routine optimization. 
It is noted that the functional language recited in claim 4 relating to reducing a rejection related symptom upon transplantation of a pig organ, or the functional language in claim 5 drawn to rejection related symptoms, or that of claim 6, drawn to reducing thrombocytopenia or that of claims 7 drawn to reduced platelet uptake upon liver transplantation, or that of claim 10, drawn to reduced rejection related symptoms upon kidney transplantation or that of claim 31 drawn to reduced level of antigens, or that of claim 32 drawn to reduced VVL binding, would each be reached naturally, since the transgenic pig rendered obvious by the cited prior art is structurally identical to that of the instant claims, and would therefore have the claimed features. When a structure taught by the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claims 33-35, both of Burlak and McGregor teach that the pigs of their disclosures are knockout pigs, which are considered to comprise disruptions in the nuclear genome of all the cells of the respective pigs, and in both alleles. While Burlak does not make explicit that both alleles were knocked out, loss of function in both alleles would be considered necessary to disrupt the functions sought in their study. Accordingly, such knockouts in both alleles, even if not performed, are at least suggested, and rendered obvious therefore.
New claims 50-52 specify that a transplantable product from either the recited pig of claim 1, the organ, tissue or transfusion product of claim 2, or transplant material of claim 31 demonstrates reduced binding to human non-Gal IgM and IgG antibodies as compared to the same product from a 1,3-galactosyltransferase and CMAH double knockout pig. It is emphasized that these limitations do not require steps to be performed and do not limit the claimed invention to a particular structure beyond that recited in their respective base claims. Per M.P.E.P. § 2111.04(I) and specifically with regard to claim interpretation relating to “wherein” type clauses, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” Accordingly, claims 50-52 are not considered to limit claim scope, and are included in the instant rejection for the same reason their respective base claims are rejected.
Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection. Applicant asserts that the office has failed to show a prima facie case of obviousness, and has failed to acknowledge the allegedly surprising and unexpected benefits of the claimed invention.
At the outset it is emphasized that applicant’s response focuses on expected benefits of a triple knockout (TKO) transgenic pig, or an organ, tissue and transfusion product thereof. However, each of the independent claims in actuality reads on nothing more than a pig (or transplant material thereof) having as little as a single cell with the recited knockout configuration. For example, claim 1 recites (with emphasis added): “[a] pig comprising…disrupted…genes in the nuclear genome of at least one cell of said pig…” At its broadest, this reads on as little as a wild-type pig having a single cell ex vivo altered to comprise the recited triple knockout and readministered. Thus, applicant’s arguments alleging unexpected success in transplantation aren’t and cannot be commensurate in scope with at least independent claims 1, 12, 31 and 32. This alone would be dispositive in finding the instant arguments regarding unexpected benefits to be unpersuasive. 
Applicant’s arguments are largely directed to the notion that the claims are limited to a pig having its entire genome altered by knockout of α1,3-galactosyltransferase, CMAH and β4GalNT2 (and methods of transplantation from same). To be clear, they are not. However, in order to provide as complete a response as possible, the remainder of applicant’s traversal is treated as if the invention is limited to a pig having its entire genome altered by triple knockout despite the fact that the independent claims in actuality recite as little as a single cell having the triple knockout genome as recited.
Applicant’s response has been considered in full, but is not persuasive. Applicant argues that the office action fails to show a prima facie case of obviousness by failing to show a motivation to combine the teachings of Burlak and McGregor. This is not adopted. At the outset it is noted that applicant’s argument that the prima facie case of obviousness fails to show motivation to combine references is misguided as being directed to an improper standard. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. Rather, the examiner is to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. The rejection clearly sets forth such a rationale for combining the references (i.e. it is prima facie obvious to combine products known to work separately for the same purpose into a single product). 
The claims are drawn to a transgenic pig having knockouts in 3 genes; α1,3-galactosyltransferase, CMAH and β4GalNT2. Burlak is cited for teaching a double knockout pig comprising knockouts of 2 of these 3 genes (i.e. α1,3-galactosyltransferase and CMAH). McGregor was relied upon for teaching a double knockout pig comprising knockouts of 2 of these 3 genes (α1,3-galactosyltransferase and β4GalNT2). Together, the teachings of Burlak and McGregor render obvious knocking out the 3 genes recited presently (α1,3-galactosyltransferase, CMAH and β4GalNT2) for making and using pigs for a porcine source of organs, tissues, and/or transfusion products for xenotransplantation into humans. One of ordinary skill in the art would derive clear reason to combine these 2 references to make a pig having a triple knockout configuration for the purpose of reducing exogenous antigens which would otherwise prevent successful xenotransplantation in a human, since these are the precise reasons given by each of Burlak and McGregor in making their double knockout pigs separately.
Applicant argues that the Official action provides “no evidence at all” that the pig of McGregor with the knockout of the β4GalNT2 and α1,3-galactosyltransferase gene was “known to work”. Applicant argues that McGregor does not exemplify making such a pig, which is argued to be alone disqualifying and its use in the present rejection. 
In response, this argument has been fully considered but is unpersuasive. There is no strict requirement for exemplification anywhere in the obviousness case law. The standard of exemplification presumed by applicant’s traversal does not accurately reflect the required legal standard, which is whether one of ordinary skill in the art would have had a reasonable expectation of success in making and using the invention as claimed--not exemplification as suggested by applicant. 
Applicant’s response argues that “…McGregor does not teach a pig; McGregor teaches a proposed pig…” See applicant’s response, page 17. The assertion is rejected as spurious, since a teaching that is prophetic is, nevertheless, a teaching. Indeed, the instant claims and specification prophetically recite transplantation of a TKO pig product into a human. Applicant’s reasoning taken to its logical conclusion would result in a finding that the instant claims and specification do not “teach” transplantation of a TKO pig product into a human, because it has not been exemplified. Such a position would be unreasonable, and is rejected on its face. 
Hyperbole aside, the remainder of applicant’s traversal appears to take the position that, despite the explicit direction in McGregor to make and use a double knockout pig for use in xenotransplantation, one of ordinary skill in the art would not actually do so. It is argued that this is because McGregor provides no probative value for evaluating the antigenic properties of pig tissue in a human, and provides no evidence that the combination of knockouts with that of Burlak would not cause a deleterious effect. Applicant argues that McGregor had to pre-sensitize a baboon with pig tissue so as to generate baboon antibodies that recognize GGTA pig tissue. It is also asserted McGregor provides no data that removal of the antigen produced by β4GalNT2 on the pig cell surface would lead to formation of different antigens.
This has been fully considered but is not persuasive. The direction in McGregor to make and use a genome-altered pig having knockouts in both α1,3-galactosyltransferase and β4GalNT2 could not be more clear. For example, the 1st paragraph of the “Summary” section on page 2 of McGregor teaches “this document provides methods and materials for preparing transgenic pigs expressing reduced or no endogenous Sda or SDa-like glycans produced from a porcine ~1,4 N-acetyl-galactosaminyl transferase 2 (β4GalNT2) glycosyltransferase and reduced or no endogenous α-Gal antigens produced from the porcine α l-3 galactosyl transferase (GT) glycosyltransferase… Such pigs can lack the ability to express Sda or SDa-like glycans and α-Gal antigens. The methods and materials described herein can be used to reduce immunogenicity of the pig to primate cardiac xenograft upon implantation and prolong the durability of the xenograft.” 
Accordingly, is no reasonable doubt that McGregor discloses a pig comprising a double knockout in both α1,3-galactosyltransferase and β4GalNT2 genes. Critically, it is further noted that the McGregor WO document has given rise to 2 issued US patents (9,642,899 and 11,1414,70) having claims that are substantially identical in scope to the portions of the disclosure relied upon presently in McGregor. 35 U.S.C. § 282 states that a patent shall be presumed valid, and that the burden of establishing invalidity of a patent or any claim thereof shall rest on the party asserting such invalidity.
Against this backdrop, applicant’s arguments that the pig of McGregor hasn’t been exemplified is wholly insufficient to overcome the presumption of validity accorded by United States federal law. The assertions that McGregor provides “no probative value for evaluating the antigenic properties of pig tissue in a human” or “no evidence that the combination of knockouts with that of Burlak would not cause a deleterious effect” are also inadequate for the same reasons, since any alleged absence of evidence is not sufficient evidence of absence necessary to overcome the presumption of validity. 
The notion that McGregor had to pre-sensitize a baboon with pig tissue so as to generate baboon antibodies that recognize GT pig tissue appears irrelevant.  Both Burlak and McGregor disclose making transgenic pigs having this knockout for the purpose of reducing antigenicity in xenotransplantation. The argument that McGregor provides no data that removal of the antigen produced by β4GalNT2 on the pig cell surface would lead to formation of different antigens is similarly unpersuasive, since there is no evidence of a record to suggest that a failure to provide such evidence would be dispositive in overcoming the legally mandated presumption of validity.
Applicant argues that “McGregor’s proposal to make a particular gene disruption, by itself, provides no reason for person of skill in the art to combine that proposed gene disruption with gene disruptions in a pig that had been made and tested for antigenicity in humans.” See applicant’s response page 17, penultimate indent. It is also asserted that McGregor’s explicit teaching of making transgenic pigs having their recited double knockout is “a mere statement of purpose that does not rise to the level of a KSR “reason” or motivation to combine.” See applicant’s response page 18, last full paragraph. 
In response, these arguments are unpersuasive. It is unclear on what basis applicant presumes that express statements from the prior art may simply be disregarded based on little more than applicant’s assumption of what one of ordinary skill in the art would understand. The expressly disclosed directions in McGregor to make and use a double knockout pig for the purpose of providing xenotransplantation material could not be more clear. This disclosure is granted a legal presumption of validity under 35 USC § 282. Applicant’s attempt to merely point out that certain types of data have not been disclosed is insufficient to overcome this presumption of validity, particularly in the absence of direct evidence showing that the inventin of McGregor doesn’t work. Of course, it is also noted that such evidence likely does not exist, since applicant’s own arguments (and particularly those submitted as a supplemental response on 15 September 2022) indicate that such pigs function as disclosed in McGregor. 
Applicant cites certain references from the prior art attempting to show that one of ordinary skill in the art would not have considered SDa to have had antigenic properties in humans at the time of filing. For example, applicant provides the reference of Renton et al. (“Renton”; Vox 1967, 13:493-501), alleging to show that SDa is expressed in 95-96% of the population and that only 1-2% of individuals would be expected have anti-SDA antibodies. However this study was 47 years old as of the filing of the instant application, and is not taken as representative of the state-of-the-art at the time of filing. Furthermore, the data of McGregor is far more on point. McGregor teaches performing pig-to-primate cardiac xenografts, collecting the sera obtained at necropsy, obtaining a cDNA expression library corresponding to IgG that bound to said sera, whereupon the β4GalNT2 enzyme was identified as a non-Gal forming antigen in the library screen. McGregor teaches that the identification of the β4GalNT2 cDNA nucleotide sequence in the library screen suggests that an anti-SDa or antibody response to an SDa-like carbohydrate on the xenograft is present in non-human primates. See example 1. Thus the notion that McGregor provides “no evidence” that an anti-SDa or antibody response is involved in xenotransplantation is unconvincing. Given that this evidence is much more recent and on point, the 47-year-old alleged findings of Renton are not persuasive.
Applicant further relies on the reference of Zhu (“Zhu”; transplantation 2000, 69 (11) 2422-2428), arguing that treating pig red blood cells with galactosidases expected to release SDa antigens did not decrease but rather increased binding of human antibodies to said red blood cells. This notion is alleged to indicate that removal of SDa antigens from pig RBCs increases antigenic reactivity in humans. This is not persuasive. The antigenicity of red blood cells subjected to digestion from a family of galactosidases would be expected to result in non-uniform and unpredictable alterations to glycosylation that render the results of antibody binding studies variable at best. In any case, it is a data point that is insufficient to overcome the legally mandated presumption of validity since it is not directly on point, as the results of Zhu do not demonstrate that knocking out β4GalNT2 fails to reduce xenotransplantation failure. Such evidence simply does not meet applicant’s significant burden of demonstrating the that McGregor’s invention is inoperative. 
Similarly, arguments pertaining to the reference of Dall’Olio et al. (“Dall’Olio”; Biochim. Biophys. Acta 1840:443-453) are similarly unpersuasive. Dall’Olio is alleged to teach that downregulation of β4GalNT2 expression in human cancer cells resulted in the production of novel antigen by fucosyltransferases. Such evidence is tangential at best as to whether knocking out β4GalNT2 fails to reduce xenotransplantation failure, since the results of Dall’Olio were generated in cancer cells and not transplantable material, let alone transplantable material from a pig. It is emphasized that given the legally mandated presumption of validity with regard to the teachings of McGregor, applicant has the burden of demonstrating the non-enablement of McGregor’s invention. Such demonstration is not persuasive using evidence generated using in vitro cells that is cancerous and thus not analogous to transplantable tissue, and is not porcine-derived.
Applicant argues that McGregor co-inventor Byrne casts doubt on whether SDa antigen is human produced in pig aortic endothelial cells (PAECs). This is not adopted. Contrary to applicant’s contention, Byrne 2014 is literally entitled “Cloning and Expansion of Porcine β1,4 N-Acetylgalactosaominyl Transferase Encoding a new Xenoreactive Antigen”. In other words, Byrne literally terms β4GalNT2 a “new xenoreactive antigen”. This would appear to be the opposite of applicant’s contention. Moreover, it is unclear why one of ordinary skill in the art would consider expression of β4GalNT2 in PAECs, which is an in vitro cell line, to be particularly relevant to whether the analysis of whether knocking out β4GalNT2 in a pig genome reduces xenoantigenicity when transplanted into humans. In vitro cell lines are not necessarily considered representative of cells in vivo. Moreover, the use of only one antibody in these studies (i.e. KM694) cannot be considered dispositive as to whether or not expression of the SDa antigen actually occurs. Such evidence appears tangential at best to the central inquiry of whether the teachings of McGregor and Burlak confer a reasonable expectation of success in making a TKO pig of the type claimed, and thus does not rise to the level of overcoming the legally mandated presumption of validity accorded the disclosure of McGregor. 
Applicant argues that Burlak suggests that antigens other than SDa are present in their GT-CMAH double knockout pigs. It is alleged that nowhere is there is a disclosure in Burlak that the SDa antigen discussed in McGregor is present in GGTA and CMAH double knockout pigs. Applicant argues that “[a]s a result, a person skill in the art would expect non-SDa antigens (such as rhamnose, galactose-x-galactose, and B1,4 linked mannose) to be responsible for antigenicity of GGTA and CMAH double knockout pigs and would not reasonably expect that disrupting β4GalNT2 in a GGTA and CMAH double knockout pigs would reduce the antigenicity of pig tissue in humans.”
In response, Burlak was not relied upon in any way for knocking out β4GalNT2.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the data in McGregor does not override the “strong presumption” established by Renton and Zhu that removing SDa antigen would not result in improved antigenic profile and may even have deleterious effects on antigenicity in humans. However, discussed above, the data in Renton and Zhu are tangential at best to the central inquiry of whether the teachings of McGregor and Burlak confer a reasonable expectation of success in making a TKO pig of the type claimed. Specifically, Renton was 47 years old at the time of filing and is less on point compared to the data presented by McGregor, and Zhu is drawn to in vitro cell culture studies pertaining to manipulation of glycosylation patterns. These references, taken individually or as a whole, fails to rise to the level of overcoming the legally mandated presumption of validity accorded the disclosure of McGregor. It is reiterated that the disclosure of making a double knockout pig comprising disruptions in the α1,3-galactosyltransferase and β4GalNT2 genes is unequivocal in McGregor, and that the methods and pig disclosed therein are granted the presumption of validity by force of law.
Applicant argues in their response from the bottom of page 24 through the middle of page 28 that the data in McGregor is somehow insufficient to support their invention. This argument is specious on its face. The presumption of McGregor’s validity is reiterated. The examiner has read through applicant’s arguments in this regard and finds absolutely no evidence that may fairly be considered to rise to the level of data that would invalidate this presumption. Applicant is respectfully reminded that invalidity would require data that is directly on point and shows the opposite of the effects disclosed by McGregor. No such data has been indicated. These arguments are unpersuasive accordingly.
Applicant alleges that the claimed invention is in an unpredictable field, and that even a “motivation to try” does not render obvious the claimed invention. However, this argument is unpersuasive since “motivation to try” is not the rationale that was relied upon. Regarding the predictability the field, applicant argues that the claimed invention is not drawn to knockout technology. This is not adopted. Claim 1 requires disruptions in 3 genes. That is knockout technology by another name. this appears to be acknowledged throughout applicant’s response and supplemental response filed 15 September 2022, which refer to the instant application as disclosing a knockout, or alternatively, a “TKO” (i.e. triple knockout) at the top of page 3 of the supplemental response. Applicant’s overall point in this regard is thus not adopted.
It is asserted that applicant’s submitted evidence of secondary considerations show that many researchers have been for many years working, trying to find various potential candidate pig genes to be edited, testing some of those candidates, disagreeing on the right combination of gene edits, continuing to struggle to find solutions that address the long-felt unmet need to fill the chronic shortage of transplantable organs, but have yet to develop a xenograft that has gained regulatory approval and begun to fill the need. Applicant alleges that these struggles show how highly unpredictable this field is.
In response, these arguments are unpersuasive. Regulatory approval is not the standard for patentability. Moreover, the claimed subject matter is drawn to a TKO pig, which is not subject to regulatory approval. Such an argument might have merit with regard to a process of transplantation, but such is not claimed presently.
Applicant argues that unpredictability is evidenced by the fact that a double knockout pig developed by the instant inventor was combined with an additional knockout of a third gene (iGb3S), wherein said 3rd gene was thought to contribute to antigenicity. The team’s findings suggested that knockout of this 3rd gene would not reduce antigenicity. This is alleged to comprise evidence of unpredictability. Applicant further points to a paper published after the filing date of the instant application (Butler et al., Xenotransplantation 2016, 23 (2) 106-16) that allegedly documents how four companies are each pursuing four different gene edit combinations. Further relied upon is a statement from a Dr. Linda Scobie, who stated in 2021 that the field remains unpredictable.
The examiner does not specifically address whether the field is generally unpredictable or not. It is noted however, such broad generalizations are not relevant to the instant claims and the specific citation of prior art made against them. It is reiterated that Burlak teaches a double knockout pig comprising knockouts in 2 out of the 3 instantly recited genes, while McGregor specifically teaches a pig having one of these knocked out along with the 3rd gene that Burlak does not teach. Both Burlak and McGregor teach such double knockout pigs were made specifically in an effort to provide porcine-derived transplantable material for humans. Whether the field is generally unpredictable is not necessarily pertinent to whether or not it would have been obvious to combine the teachings of Burlak and McGregor to create a triple knockout pig of the type specifically claimed. Furthermore, applicant’s response fails to indicate with any specificity how such unpredictability pertains to this combination. This argument is unpersuasive accordingly.
Applicant argues that Burlak teaches away from combining McGregor and Burlak to reach the claimed invention. Applicant appears to base this argument on the notion that Burlak is silent as to whether SDa constitutes an antigen that should be reduced for xenotransplantation. This is not persuasive since such an argument does not reach the standard of “teaching away”. Per M.P.E.P. § 2143.01(I), In re Fulton, 391 F.3d at 1200-01, 73 USPQ2d 1141 (Fed. Cir. 2004) at 1145-46 lays out what constitutes a teaching away: "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Since Burlak does not criticize, discredit, or otherwise discourage the solution claimed, Burlak simply does not teach away.
It is argued that tissue from pigs with disruption in all 3 genes displays unexpected reduction in antigenicity in humans. Applicant argues that this result is surprising since Renton teaches that SDa is not antigenic in humans. However this is not persuasive. McGregor clearly teaches that knocking out SDa production leads to reduced antigenicity. See at least page 2, 1st full paragraph of McGregor: “this document provides methods and materials for preparing transgenic pigs expressing reduced or no endogenous SDa or SDa -like glycans produced from a porcine ~1,4 N-acetyl-galactosaminyl transferase 2 (B4GALNT2)…for modifying a xenograft recipient's immunological response to non-Gal antigens…to reduce cardiac xenograft rejection”. Since the effect applicant alleges was unexpected is the same effect disclosed by McGregor, is not clear how such a result may be fairly considered unexpected. 
Applicant argues that newly added claims 50-52 are further distinguished from the prior art by their added features. This argument is not persuasive. The subject matter of claims 50-52 merely recite properties of the TKO pig rendered obvious by the combination of Burlak and McGregor. Claim scope is not limiting that does not require a manipulative step to be performed or limit the claim to a particular structure. See M.P.E.P. § 2111.04(I). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Since claims 50-52 merely recite a property of the pig or transplantation product claims from which they depend, these claims are rejected for the same reasons their base claims are rejected.
Applicant argues that the long-felt but unmet need for a supply of human organs for transplantation constitutes a strong secondary consideration as evidence of non-obviousness. This is not persuasive since this line of secondary consideration must meet certain criteria. First, the claimed invention must satisfy a long-felt need which was recognized, persistent, and not solved by others. Second, a long-felt need is measured from the date a problem is identified and efforts are made to solve it. Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971). Here, the examiner makes no comment as to the first 2 criteria. However, the third does not appear to have been met. While applicant notes that the heart of a pig embodying the claimed invention was in fact the first genetically engineered pig organ transplanted into a human in January 2022, that transplanted heart comprises more than the genetic alterations recited presently. It cannot reasonably be argued that the unmet need for a supply of human organs has been solved based upon a single transplantation in which the patient expired soon thereafter, particularly when there are material differences between the implanted heart and that claimed instantly. This argument is unpersuasive accordingly.
Applicant argues that experts in the field are praising the claimed invention. Applicant cites to a Dr. Azimzadeh, who allegedly refers to the triple knockout of genes GGTA1, CMAH and β4GalNT2 as claimed presently, and states that “[t]his suggests that organs from TKO animals will be far less prone to antibody-dependent mediated rejections when transplanted into humans.” The citation is given as a footnote: “Nature Biotechnology, vol. 39, Apr 2021, pp.398”. However, the examiner is unable to locate this reference without an author. A review of Nature Biotechnology’s publication for April of 2021 does not reveal any apparently relevant reference, and none of applicant’s 5 IDS’s filed since before the previous action appear to provide a citation to this reference. The examiner is thus unable to evaluate these statements in context, and no finding is offered on this issue therefore. Statements by others can be evaluated, such as David Ayeres, who states that they will use a ten-gene altered pig, not just the three claimed presently. This statement is not considered supportive since it is not commensurate in scope with the presently claimed TKO pig. 
Applicant argues that Makana, the instant licensee, is preparing for first in human trials beginning in 2022, with its first xenograft target being kidneys. However, licensing is not considered to fall under the aegis of a secondary consideration, nor is preparation for clinical trials. This argument is unpersuasive accordingly. 
Similarly, applicant alleges that the instant invention is being copied by others. In response this is not persuasive since it cannot be determined from the evidence on the record that the cited competitors are truly copying applicant’s invention. For example, applicant’s arguments point to Revivicor’s alleged ten-gene pig and a product called UHeart as being evidence of copying. Applicant’s supplemental response points to U.S. Pre-Grant Publication Number 2022/0211018 and the New England Journal of Medicine (NEJM 2022; 387:35-44) as further evidence of copying. However, each of the cited references either doesn’t indicate what the gene manipulations are, or in the case of the U.S. Pre-Grant Publication Number and the NEJM reference, discloses a ten-gene alteration. A ten-gene alteration in a pig cannot be considered “copying” the instant invention, which requires only a 3 gene alteration. Indeed, if a ten gene alteration were equivalent to copying a 3 gene alteration, then by extension the instantly claimed 3 gene alteration would be considered a copy of the 2 gene alterations disclosed by each of Burlak and McGregor. While eGenesis is also alleged to copy, the only independent evidence offered is the same Nature Biotechnology paper that the examiner was unable to locate as discussed above. These arguments are unpersuasive for these reasons, and the rejection is considered proper accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633